DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "wire insertion hole at a rear side thereof, an external wire is inserted into" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Subject matter of claim 16 not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry (US 4,435,035).
Regarding claim 1: Berry teaches a connector housing (Fig. 1), comprising: a body 12 having a plurality of terminal receiving chambers (at 16; Fig. 1) arranged in a row (see Fig. 1) and a first engagement portion (at 42; Fig. 1) formed on a top surface of each wall at a left side and a right side (e.g. left and right of 16; Fig. 1) of each terminal receiving chamber (see Fig. 1); and a cover 14 mounted on a top portion of the body 12 (see Figs. 1-2), the cover 14 has a first aperture (above 54; Fig. 1) corresponding to the first engagement portion (see Figs. 1-2), the first engagement portion engages the first aperture to lock the cover to the body (see Fig. 2). 

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutter (US 4,767,345).
Regarding claim 1: Gutter teaches a connector housing (Fig. 1), comprising: a body (at 21b; Fig. 1) having a plurality of terminal receiving chambers 36 arranged in a row (see Fig. 1) and a first engagement portion 44 formed on a top surface of each wall at a left side and a right side (at 37; Fig. 1) of each terminal receiving chamber (see Fig. 1); and a cover 22 mounted on a top portion of the body (see Figs. 1-5), the cover 22 has a first aperture 42 corresponding to the first engagement portion 44 (see Fig. 1), the first engagement portion 44 engages the first aperture 42 to lock the cover to the body (see Col. 4, lines 12-33).  
Regarding claim 2: Gutter teaches all the limitations of claim 1 and further teaches wherein the body has a left side wall (at 21b; Fig. 1), a right side wall (at 21c; Fig. 1), a front side wall (at 43; Fig. 1) and a plurality of partition walls 37, the plurality of partition walls 37 divide an internal space of the body into the plurality of terminal receiving chambers 36 (see Fig. 1).  
Regarding claim 3: Gutter teaches all the limitations of claim 2 and further teaches wherein the first engagement portion 44 is formed on a top surface of each of the left side wall, the right side wall, and the plurality of partition walls (see Fig. 1).  
Regarding claim 4: Gutter teaches all the limitations of claim 3 and further teaches wherein the first engagement portions 44 are positioned close to a rear side of the body opposite to the front side wall and are arranged in a row (see Fig. 1).  
Regarding claim 5: Gutter teaches all the limitations of claim 2 and further teaches wherein a top surface of the front side wall has a second aperture (e.g. left of 36; Fig. 1).  
Regarding claim 6: Gutter teaches all the limitations of claim 5 and further teaches wherein the cover 22 has a second engagement portion 41 corresponding to the second aperture (see Figs. 1-5).  
Regarding claim 7: Gutter teaches all the limitations of claim 6 and further teaches wherein the second engagement portion 41 engages the second aperture (see Fig. 5).  
Regarding claim 8: Gutter teaches all the limitations of claim 7 and further teaches wherein the cover 22 has a third engagement portion (e.g. another 41; Fig. 1) engaging an outer side surface of an upper edge of the front side wall (see Fig. 5).  
Regarding claim 9: Gutter teaches all the limitations of claim 8 and further teaches wherein the third engagement portion (e.g. another 41; Fig. 1) has an elastic arm extending in a front-and-rear direction (see Fig. 1).  
Regarding claim 10: Gutter teaches all the limitations of claim 9 and further teaches wherein the third engagement portion (e.g. another 41; Fig. 1) has a hook portion (at 41; Fig. 3) formed at an end of the elastic arm and configured to be hooked on the outer side surface of the upper edge of the front side wall (see Fig. 3).  
Regarding claim 11: Gutter teaches all the limitations of claim 8 and further teaches wherein the cover 22 has a pair of third engagement portions (e.g. far left and right 41; Fig. 1) disposed at a left side and a right side of the cover (see Fig. 1).  
Regarding claim 12: Gutter teaches all the limitations of claim 11 and further teaches wherein the cover 22 has a pair of second engagement portions (e.g. middle 41; Fig. 1) between the third engagement portions (see Fig. 1).  
Regarding claim 13: Gutter teaches all the limitations of claim 5 and further teaches wherein the top surface of the front side wall has a horizontal reinforcing rib 29 extending outwardly therefrom (see Fig. 1).  
Regarding claim 14: Gutter teaches all the limitations of claim 13 and further teaches wherein the second aperture (e.g. left of 36; Fig. 1) is formed in the horizontal reinforcing rib (Fig. 1).  
Regarding claim 15: Gutter teaches all the limitations of claim 14 and further teaches wherein a vertical reinforcing rib (at 26; Fig. 1) connected to the horizontal reinforcing rib is formed on an outer side surface of the front side wall (see Fig. 1).  
Regarding claim 16: Gutter teaches all the limitations of claim 1 and further teaches wherein the body has a wire insertion hole (at 37; Fig. 1) at a rear side thereof (Fig. 1), an external wire 16 is inserted into one of the terminal receiving chambers from the rear side of the body and held within the one of the terminal receiving chambers by the cover (Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art for a connector comprising multiple chambers within and a cover having multiple engaging portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833